FILED
                                NOT FOR PUBLICATION                         SEP 21 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



EVVERS RAFAEL GUEVARA-                              No. 08-72110
MORENO,
                                                    Agency No. A036-064-070
                 Petitioner,

     v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

                 Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted September 13, 2010 **

Before:         SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

          Evvers Rafael Guevara-Moreno, a native and citizen of Nicaragua, petitions

for review of the Board of Immigration Appeals’ (“BIA”) decision vacating an

immigration judge’s (“IJ”) decision granting cancellation of removal. Our



           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law.

Brezilien v. Holder, 569 F.3d 403, 411 (9th Cir. 2009). We deny in part and

dismiss in part the petition for review.

      The BIA denied cancellation of removal as a matter of discretion and this

court lacks jurisdiction to review such discretionary decisions. Romero-Torres v.

Ashcroft, 327 F.3d 887, 890 (9th Cir. 2003).

      Guevara-Moreno’s contention that the BIA exceeded its authority by

engaging in fact-finding is not persuasive because the BIA reversed the IJ’s

decision as a matter of discretion, based on the facts found by the IJ, and did not

find new facts. See 8 C.F.R. § 1003.1(d)(3)(ii) (“The Board may review questions

of law, discretion, and judgment and all other issues in appeals from decisions of

immigration judges de novo.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    08-72110